DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0174449, filed on 12/20/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019, 09/21/2020, and 10/01/2020 was filed after the mailing date of the instant application on 06/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0111657 A1).
With respect to claim 1, Lee teaches an organic light-emitting device comprising an anode, a cathode, an organic layer disposed between the electrodes (paragraph 0179, lines 1-3), and the organic layer (“emission layer”) includes two compounds (paragraph 0169, lines 1-4, paragraph 0249, and paragraph 0390).
Lee gives Compound 11 (page 22) as an example of the invention, which is pictured below.

    PNG
    media_image1.png
    325
    323
    media_image1.png
    Greyscale

Lee also gives Compound A1 as an example of a second compound for use in the same layer (paragraph 0248), which is pictured below.

    PNG
    media_image2.png
    293
    327
    media_image2.png
    Greyscale

The first compound reads on instant Chemical Formula 1 when R1-R6 are hydrogen atoms, L1 is a C6 arylene (phenylene) group, Ar1 is a 3,5-biphenyl substituted triazine, L2 is a single bond, and Ar2 is represented by Chemical Formula 3 when Y1 and Y2 are a C6 aromatic hydrocarbon ring and form a 9-carbazole .
The second compound reads on instant Chemical Formula 2 when R1’ and R2’ are a C6 aryl (phenyl) group, and m’ and n’ are 0 so that R3 and R4 are not present.
With respect to claim 2, Lee teaches the organic light emitting device of Claim 1 and Chemical Formula 3 is a 9-carbazole, which reads on the first embodiment of the claim.
With respect to claim 3, Lee teaches the organic light emitting device of claim 1, as discussed above. As Lee teaches Ar2 is represented by Chemical Formula 3, the limitations of instant claim which are drawn towards a compound wherein Ar2 is represented by Chemical Formula 4 become alternative to the primary species, and thus the features of Chemical Formula 4 are not required by the claims, and therefore Lee reads on the claim.
With respect to claim 4, Lee teaches the organic light emitting device of claim 1, and Chemical Formula 1 is represented by Chemical Formula 5, as pictured above.
With respect to claim 5, Lee teaches the organic light emitting device of claim 1, and Chemical Formula 1 is represented by instant Compound 1-27.
With respect to claim 6, Lee teaches the organic light emitting device of claim 1, and Chemical Formula 2 is represented by instant Compound 2-1.
With respect to claim 8, Lee teaches the organic light emitting device of claim 1, and the organic material layer comprises a light emitting layer (“emission layer”) and the light-emitting layer comprises the heterocyclic compound (paragraph 0390).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0111657 A1) as applied to claims 1-6 and 8 above.
With respect to claim 7, Lee teaches the organic light-emitting device of claim 1, and Lee teaches the compound may be in the electron transport layer (paragraph 0175, lines 9-11)
With respect to claim 9, Lee teaches the organic light emitting device of claim 1 and Lee teaches the compound may be in a hole transport layer (paragraph 0175, lines 1-7).
With respect to claim 10, Lee teaches an organic light-emitting device comprising an anode, a cathode, an organic layer disposed between the electrodes (paragraph 0179, lines 1-3), and the organic layer (“emission layer”) includes two compounds (paragraph 0169, lines 1-4, paragraph 0249, and paragraph 0390).
Lee gives Compound 11 (page 22) as an example of the invention, which is pictured below.

    PNG
    media_image1.png
    325
    323
    media_image1.png
    Greyscale

Lee also gives Compound A1 as an example of a second compound for use in the same layer (paragraph 0248), which is pictured below.

    PNG
    media_image2.png
    293
    327
    media_image2.png
    Greyscale

The first compound reads on instant Chemical Formula 1 when R1-R6 are hydrogen atoms, L1 is a C6 arylene (phenylene) group, Ar1 is a 3,5-biphenyl substituted triazine, L2 is a single bond, and Ar2 is represented by Chemical Formula 3 when Y1 and Y2 are a C6 aromatic hydrocarbon ring and form a 9-carbazole .
While Lee does not specifically teach a composition, a person of ordinary skill in the art would see the emission layer of Lee, which comprises a compound of Formula 1 and a compound of Formula 2, and envisage a composition for forming the emission layer which comprises both compounds.
With respect to claim 11, Lee teaches the composition for an organic material layer of an organic light emitting device of claim 10, and the weight ratio of the heterocyclic compound represented by Chemical formula 1 and the compound represented by Chemical Formula 2 in the composition is from 1:10 to 10:1 (paragraph 0251)
With respect to claim 12, Lee teaches the composition for an organic material layer of an organic light emitting device of claim 10, and Chemical Formula 1 is represented by Chemical Formula 5, as pictured above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 6-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-15 of copending Application No. 17/058,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786